Citation Nr: 0112717	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The deceased veteran had active military service from July 
1934 to July 1937 that has not been verified and from 
February 1942 to August 1945 that has been verified.  This 
matter comes before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
the cause of the veteran's death on the basis that the claim 
was not well grounded.  The appellant, the veteran's 
surviving spouse, perfected an appeal of that decision.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), in which the Court held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, or adjudicated the substantive 
merits of the appellant's claim, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 
49,747 (1992)).  For these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  It is the RO's 
responsibility, however, to ensure that all appropriate 
development is undertaken in this case.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Since September 1945, service connection was in effect for a 
depressive neurosis with anxiety reaction and 
psychophysiologic gastrointestinal disorder, rated at 
50 percent disabling since November 1976.  The medical 
evidence of record shows that through July 1976 multiple 
examinations failed to reveal any evidence of cardiovascular 
disease.  

In a June 1998 statement the appellant reported that the 
veteran had had a stroke in November 1996, after which he 
suffered from dementia and Alzheimer's disease.  From that 
point on he required constant care and sometime later began 
residing in an extended care facility.  He fell and broke his 
leg in June 1997 and was then confined to a wheelchair.  In 
April and July 1997 medical reports his physician, Andre 
Feria, M.D., reported that the veteran required assistance in 
all activities of daily living due to dementia, Alzheimer's 
disease, and a hip fracture.  The physician made no reference 
to the veteran having a cardiovascular disease.

The death certificate shows that the veteran died in November 
1998 and that the immediate cause of death was 
atherosclerotic heart disease of one year in duration, due to 
dementia of three years in duration, due to a cerebrovascular 
accident of one year in duration, and that the underlying 
cause of death was diverticulosis.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause of death included peripheral vascular 
disease.  An autopsy was not performed, and Dr. Feria signed 
the death certificate.  The appellant asserts that the 
service-connected neurosis caused the dementia that lead to 
the veteran's death.  

Although the veteran has received medical care since at least 
November 1996, the actual treatment records have not been 
obtained.  Those records are relevant in determining the 
onset and progression of the medical disorders that resulted 
in his death and the relationship, if any, between the 
service-connected psychiatric disorder and the cause of 
death.  In addition, the RO has not yet informed the 
appellant of the evidence needed to establish service 
connection for the cause of death.

Accordingly, the case is remanded to the RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any disorder 
since November 1996.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, with the proper 
authorization, the RO should obtain the 
veteran's treatment records from Dr. 
Feria.  If the RO is not able to obtain 
the identified records, the claims file 
should be documented to that effect.

3.  If the above-requested development 
presents the reasonable possibility that 
a service-connected disorder caused or 
materially contributed to cause the 
veteran's death, the RO should obtain a 
medical opinion from a VA cardiologist 
regarding that issue.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
physician providing the opinion, and its 
receipt and review should be acknowledged 
in the written opinion.  Based on review 
of the available evidence and sound 
medical principles, the cardiologist 
should provide an opinion on whether it 
is at least as likely as not that the 
service-connected depressive neurosis 
with anxiety reaction caused or 
materially contributed to cause the 
veteran's death.  Specifically, the 
cardiologist should address whether 
dementia was caused by the neurosis, and 
whether dementia caused the 
atherosclerotic heart disease that 
resulted in the veteran's death.  If the 
cardiologist finds that another 
specialist would be more qualified to 
render that opinion, the claims file 
should be referred to the other 
specialist for the opinion.  The 
physician[s] should provide the complete 
rationale for his/her opinions.

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the appellant, 
that all available evidence designated by 
the appellant has been obtained, and that 
the appellant has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  If the medical opinion is 
required, the RO should ensure that the 
opinion is sufficient to determine 
whether a service-connected disorder 
caused or materially contributed to cause 
the veteran's death.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for 
the cause of the veteran's death.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


